DETAILED ACTION
	This Office Action, based on application 17/083,793 filed 29 October 2020, is filed in response to applicant’s amendment and remarks filed 29 August 2022.  Claims 1, 4-8, 11-15, 17, 18, 20, 21, 23, 25, and 27-29 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 29 August 2022 in response to the Office Action mailed 27 May 2022, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 102/103
On Pages 8-12, the applicant traverses the prior art rejection to the claims in view of the amended recited features of Claim 1.  The applicant alleges cited prior art does not teach “a first instance of an application writing application-instance specific data that is usable by a first instance of the application and unusable by a second instance of the application, replicating application-instance specific data to provide replica application-instance specific data, and transforming object identifiers of the replica application-instance specific data to different object identifiers that are usable by a second instance of the application in response to detecting creation of the replica application-instance specific data”.  With respect to the cited features of the claim, the applicant alleges “AMIT teaches nothing about replication and thus does not teach anything about transforming any object identifiers of replica application-instance specific data in response to detecting creation of the replica application-instance specific data”.  
In response, while the applicant notes AMIT teaches data may be transformed in response an access by a host by encrypting and/or compressing data, the Office notes the applicant is non-responsive regarding the features of AMIT relied upon for teaching the previously recited feature of “transforming the application-instance specific data at the physical storage unit of the storage system to be useable by the second instance of the application” including Fig 4, Step 406 and the teachings at ¶ [0049].  The Office maintains the cited portions of AMIT provide teachings that AMIT not only transforms data by encrypting and/or compressing data, but further includes generating corresponding instances of a logical object that includes a respective identifier for the instance.  In general, the Office relies upon the teachings of AMIT at Figs 3 and 4 and the written description associated with the figures for teaching the claim limitations.  Fig 3 of AMIT depicts logical object instances 31a and 31b, unique to a respective client, of a ‘common’ logical object 32.  AMIT at ¶ [0049] describes Step 406 of Fig 4 as follows: “the transformation system generates an instance (e.g. by de-transforming the TLO or part thereof, by obtaining previously de-transformed data from a memory, etc.) corresponding to said certain access-related request”.  While the Office maintains one of ordinary skill in the art would interpret the generation of a logical object instance (e.g. Fig 3, LOI 31b) based on a TLO or ‘common’ logical object (e.g. Fig 3, TLO 32) as copying the data from the TLO and modifying the data to create the LOI, the Office recognizes AMIT does not explicitly state the TLO is ‘replicated’.  Upon further search and consideration, new grounds of rejection in view of RICHTER have been presented for explicitly teaching the copying of the original object in the process of generating and transforming the original object to a transformed object.
On Pages 10 and 11, the applicant further traverses the prior art rejection in view of the TUCKER and YALOVSKY references.  Since the prior art rejections of the instant Office Action no longer relies upon the references, applicant’s remarks directed at the references are rendered moot.  The applicant further traverses independent Claims 8 and 15 and claims dependent on Claims 1, 8, and 15 for reasons traversed with respect to Claim 1; the Office maintains a prior art rejection to the claims at least for reasons presented in response to the traversal of Claim 1.  The Office further introduces grounds of rejection to new claims 27-29 for reasons presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-8, 11-15, 17, 18, 20, 21, 23, 25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMIT et al (US PGPub 2011/0208789) in further view of RICHTER (US PGPub 2015/0326664).

With respect to Claims 1, 8, and 15, AMIT discloses a method of transforming data written to a first storage system, comprising: 
a first instance of an application writing application-instance specific data (¶ [0031] – a session {‘first instance of an application’} may submit an access request to a logical data object) to the first storage system (Fig 3, Storage Device 13), wherein the application-instance specific data is useable by the first instance of the application and unusable by a second instance of the application that is different from the first instance of the application (¶[0024-0025] – the transformation system may receive data corresponding to a logical object from clients 11, transforms the data and facilitates writing at storage device 13; the transformation system may also receive read requests from clients, de-transform data, and send the data to the appropriate client {and thus controls the accessibility or ‘useability’ of the data between clients};  Fig 3 – logical object instance 31a is associated with client 11a and logical object instance 31b is associated with client 11b, both logical object instances are instances of the same logical object 32);
detecting creation of the replica application-instance specific data (Fig 4, 400; ¶[0045-0046] – access-related request with regard to a certain logical data may be intercepted {analogous to ‘detecting’}); and
transforming object identifiers of the replica application-instance specific data at a physical storage unit of the one of the storage systems containing the replica application-instance specific data to different object identifiers that are useable by the second instance of the application in response to detecting creation of the replica application-instance specific data, wherein the data is transformed irrespective of whether the data is accessed by the second instance of the application (Fig 4, Step 406 – “Generate corresponding instance; ¶ [0049] – upon creating or identifying the respective ID {‘object identifier’}, the transformation system generates an instance corresponding to said access-related request and associates the generated instance with the ID; Fig 3, logical object instances 31a-31c are depicted as being stored in memory 27 {‘physical storage unit’}).
	AMIT may not explicitly disclose replicating the application-instance specific data to provide replica application-instance specific data to one of: the first storage system or a second storage system.
	However, RICHTER discloses replicating the application-instance specific data to provide replica application-instance specific data to one of: the first storage system or a second storage system (¶[0008] – A source system storing data in a first application-specific file format may transform the data into a common transaction description format and supply the data to a transaction exchange server wherein the data is stored.  A destination system may initiate a call to receive the data where the transaction server copies {or ‘replicates’} the data to the destination server and transforms the copied data from the common transaction description format to a second application-specific file format).
AMIT and RICHTER are analogous art because they are from the same field of endeavor of data transformations.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIT and RICHTER before him or her, to modify the “open LO’ requests that transform data between logical object instances stored in memory to transformed logical objects stored in a storage device  of AMIT to include copying the data as taught by RICHTER.  A motivation for doing so would have been to maintain independent versions of the data so that if one version is corrupted, the other version would be unaffected.  Therefore, it would have been obvious to combine AMIT and RICHTER to obtain the invention as specified in the instant claims.

With respect to Claims 4, 11, and 17, the combination of AMIT and RICHTER disclose the method/medium/system, according to each respective parent claim.
AMIT further discloses wherein the first instance of the application runs on a first host and the second instance of the application runs on a second host different from 15the first host (¶ [0039-0040] – concurrent requests to the same logical data object may be made from separate clients {or ‘hosts’} with the same applications).  

With respect to Claims 5, 12, and 18, the combination of AMIT and RICHTER disclose the method/medium/system, according to each respective parent claim.
AMIT further discloses wherein the first instance of the application accesses application data on the first storage system and the second instance of the application accesses application data on the second storage system (¶ [0021] – logical data objects from clients may be transferred to storage devices 13 and/or 13a; storage devices 13 comprise specialized NAS file servers, SAN storage, etc. while storage devices 13a comprise storage devices on LAN).  

With respect to Claims 6 and 13, the combination of AMIT and RICHTER disclose the method/medium, according to each respective parent claim.
AMIT further discloses wherein the first instance of the application accesses 20application data on the first storage system and the second instance of the application accesses different application data on the first storage system (Fig 3, Client 11b may access TLO 32 while Client 11c accesses TLO 33; ¶ [0040]).  

With respect to Claims 7, 14, and 20, the combination of AMIT and RICHTER disclose the method/medium/system, according to each respective parent claim.
AMIT further discloses wherein the first instance of the application and the second instance of the application run on a same host (¶ [0031] – multiple applications may be running on the same client {or ‘host’}).  

With respect to Claims 21, 23, and 25, the combination of AMIT and RICHTER disclose the method/medium/system, according to each respective parent claim.
RICHTER further discloses wherein the application is a database application (¶[0011] – application specific formats may include database formats, thus applications using the database format may be referred to as ‘database applications’).
AMIT and RICHTER are analogous art because they are from the same field of endeavor of data transformations.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIT and RICHTER before him or her, to further modify the application of AMIT to include database applications as taught by RICHTER.  A motivation for doing so would have been to provide the benefit of data flexibility of maintaining instance data to a broader range of applications. Therefore, it would have been obvious to combine AMIT and RICHTER to obtain the invention as specified in the instant claims.

With respect to Claims 27-29, the combination of AMIT and RICHTER disclose the method/medium/system, according to each respective parent claim.
RICHTER further discloses wherein the object identifiers correspond to tables of the database application (¶[0040] – the transformation module may manipulate structured data definitions such as SQL table definitions).
AMIT and RICHTER are analogous art because they are from the same field of endeavor of data transformations.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIT and RICHTER before him or her, to further modify the application of AMIT to include database applications as taught by RICHTER.  A motivation for doing so would have been to provide the benefit of data flexibility of maintaining instance data to a broader range of applications. Therefore, it would have been obvious to combine AMIT and RICHTER to obtain the invention as specified in the instant claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137